Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims 21 - 40 are pending.  
Claims 21, 39, 40 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein receiving a request for a network change that has been configured to satisfy a particular intent, and wherein determining an intent parameter of the intent and a value of the intent parameter of the intent based on the indicated intent, and wherein receiving network status information from network elements associated with the network change based on an execution of the network change, and wherein determining a result of the network change including a value of the intent parameter after execution of the network change based on network status information, and wherein determining whether the intent is still satisfied after the execution of the network change based on the initial value of the intent parameter and value of the intent parameter after execution of the network change, in addition to the other limitations in the specific manner as recited in claims 21 - 40.  
  
Claims 22 - 38 are allowed due to allowed base claim 21.  
        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/KYUNG H SHIN/                                                                                                                    8-22-2022Primary Examiner, Art Unit 2452